DETAILED ACTION
This Office Action is with regard to the most recent papers filed 3/12/2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive. 
Applicant argues the subject matter previously presented in claim 3, and now presented in claim 1, which where such details were found to be obvious in view of Dec, RFC7047, and Wang (as presented in claim 1) in view of Official Notice that the use of a table to store information on multiple devices organized by a device identifier, and allowing the devices to request that updates be provided to the device that corresponds to the device’s identifier was well-known in the art.  Applicant argues that (a) the asserted facts must be capable of instant and unquestionable demonstration as being well-known, and that Applicant does not believe that such is the case here, and proceeds to argue that (b) the legal standard for applying Official Notice under MPEP 2144.03 is rigorous, and that the present application of Official Notice falls short of meeting this high standard.
First, with regard to (b), it should be noted that Applicant has not provided any detail regarding what Applicant considers to be the high standard, or how this is not met.  First, it is noted that the paragraph cited by Applicant provides that if applicant “adequately traverses the examiner’s assertion of official notice,” the examiner must provide documentary evidence, where the first half of the paragraph cited by Applicant (where Applicant has omitted this from the quoted passage) provides that “To 
With regard to (a), this argument, based on the response to (b) above, is irrelevant, as Applicant has not provided any statement, let alone any rationale of why, that the noticed fact is not well-known in the art (which is distinct from an argument that the Applicant does not believe that the noticed fact is capable of instant an unquestionable demonstration).  Nonetheless, while the Official Notice has been maintained, Applicant can refer to at least 2015/0095468 (Figures 2-4 and Paragraph [0044], where rows provide device configuration information), 9,306,806 (column 6, lines 10-26, where a database is presented which provides a row per network device or resource, each with a plurality of fields for configuration items), Matt Oswald in [SDN Protocols] Part 3 – OVSDB), posted at <https://oswalt.dev/2014/08/sdn-protocols -part-3-ovsdb/> page 2, last paragraph, where a monitor method can be used to subscribe a client to updates.), and US 2010/0202450 (Paragraph [0187], where devices can subscribe to configuration updates, where information matching the device is provided to the subscribed device.).  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-13, 15-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0078158 (Dec) in view of Pfaff et al in “The Open vSwitch Database Management Protocol,” December 2013 (RFC7047) and US 20170063608 (Wang).
With regard to claim 1, Dec discloses a system for configuration management of devices in a distributed computer network, comprising:
a configuration manager comprising a server maintaining a database on a server computer (Dec: Figure 1, 132);
a plurality of devices on a plurality of computing devices, each of the plurality of devices comprising a client (Dec: Figure 1, 146 and 156 and Figure 4C and Paragraph [0023].  The server acts to provide configuration information to the network devices and provides access to the features of the network devices from the network devices, thus the network devices have a client relationship with the server.);
wherein the database on the configuration manager comprises a database schema containing configuration data for the plurality of devices and the server on the configuration manager 
Dec fails to disclose expressly, but RFC7047 teaches that the client is an OVSDB client and the database in an OVSDB database (RFC7047: Abstract), wherein the OVSDB database schema comprises a plurality of tables, each of the plurality of tables including multiple rows and multiple columns (RFC7047: Page 7, Seciton 3.2).  .  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an OVSDB client and database to utilize the standards that would typically be associated with the OVSDB protocol of Dec (Dec: Paragraph [0023]), where OVSDB is open source, thus reducing the cost of implementation.
Dec fails to teach expressly, but Wang teaches that the OVSDB server on the configuration manager is configured to send only configuration data that has been changed to one or more of the plurality of devices (Wang: Abstract.  When sending data, Wang teaches that it was known to compare the data to be sent with data that was already present in the destination (e.g. obsolete data), and send only the delta/differential data.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to send only the changed configuration data (e.g. delta/differential data) to reduce the amount of information to be transmitted, thus reducing the burden on network resources in sending the updates.
Dec Official Notice is taken that it would have been well-known in the art to have the rows and columns specifying configuration data applicable to one or more of the plurality of devices (more specifically, the use of database table rows and columns to provide configuration data for a device was well-known in the art).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize rows and columns in the database to specify configuration data applicable to a device to provide an organized and efficient format for storing the network data in accordance with the row and column format of RFC7047.


With regard to claim 3, Dec fails to teach, but Official Notice is taken that it was well-known in the art to have at least one of the plurality of tables comprise a plurality of rows each row comprising a unique identifier and configuration data for one of the plurality of devices identified by the unique identifier (more specifically, the use of a table to store information on multiple devices organized by a device identifier).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have a plurality of devices in a table to provide a specific organization to the device configuration information, where the specific arrangement in the tables is considered to be a design choice based on the preferences of the creator of the database.

With regard to claim 5, Dec fails to teach, but Official Notice is taken that it was well-known in the art to have at least one of the plurality of tables comprise a plurality of rows each comprising rules applicable to a device (more specifically, the use of tables to store rules for a device, whether the rules are firewall rules, filter rules, configuration rules, etc., was well-known in the art).  Accordingly, it would have been obvious to have at least one of the plurality of tables comprise rules for the device to allow rules on the device to be configured using the system of Dec in view of RFC7047, thus simplifying the 

With regard to claim 6, the instant claim is similar to claim 4, and is rejected for similar reasons.

With regard to claim 7, Dec teaches that at least one of the plurality of devices comprises a data collector (Dec: Paragraph [0023].  A device can include a sensor.).

With regard to claim 8, Dec teaches that at least one of the plurality of devices comprises a data processor (Dec: Paragraph [0023].  A device can include a CPU.).

With regard to claim 9, Dec teaches that at least one of the plurality of computing devices comprises a physical computer (Dec: Paragraph [0023]).

With regard to claim 10, Dec teaches that at least one of the plurality of computing devices comprises a virtual machine (Dec: Paragraph [0022]).

With regard to claim 11, Dec fails to teach, but Official Notice is taken that it was well-known in the art to have at least one of the plurality of computing devices comprise a container in a virtual computing network (more specifically, the use of containers in a virtual network was well-known in the art, were Dec teaches the use of virtual machines (Dec: Paragraph [0023]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a container to provide a more lightweight option over a virtual machine for the network, providing lower management overhead and a smaller resource footprint than a virtual machine.

With regard to claims 12-13, 15-19, and 21-23, the instant claims are similar to claims 1, 3, and 5-11, and are rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444